In an action brought to recover damages for the wrongful death of plaintiff’s intestate, and for personal injuries sustained prior to her death, due to the negligent operation of defendant’s bus, which ran down the intestate and inflicted injuries from which she subsequently died, judgment in favor of plaintiff reversed on the facts and a new trial granted, costs to the appellant to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $18,000 the amount of the verdict rendered in his favor in the death action; in which event the judgment, as so reduced, is unanimously affirmed, without costs. No opinion. , Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.